DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the CON filed on 03/05/2020 
This is a CON of 16/056,011, now a PAT 10,602,044 which is a CON of 15/279,416, now a PAT 10,044,920 B2 
Claim 1 is cancelled
Claims 2, 12 and 20 are independent
Claims 2-24 are  pending

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2020 and 12/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,044,920 B2 and claims 1-20 of U.S. Patent No. 10,602,044 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

2. Application: An electronic device comprising:
1. Patent 10,044,920 B2: A mobile device, comprising: 
a housing;
1. Patent 10,044,920 B2: a housing;
a camera carried by the housing, the camera including a sensor and a lens, the camera to move between an extended position and a retracted position relative to the housing, at least a portion of the camera external to the housing when the camera is in the extended position, the at least the portion of the camera internal to the housing when the camera is in the retracted position; 
1. Patent 10,044,920 B2: a camera module including a sensor and a lens, the camera module being movably mounted to the housing to move between a first position and a second position, a surface of the lens to extend past an exterior surface of the housing in the first position, the camera module to be disposed within the housing in the second position;
an actuator to cause the camera to move from the extended position to the retracted position; and a controller to instruct the 
1. Patent 10,044,920 B2: a camera module actuation controller to, in response to the optical threshold value being satisfied, obtain 


3. Application: wherein the at least the portion of the camera is internal to the housing when the camera is in the retracted position.
1. Patent 10,044,920 B2: the camera module to be disposed within the housing in the second position.


4. Application: wherein the controller is to: determine a difference between the optical parameter and a reference optical parameter; and 
1. Patent 10,044,920 B2:  a comparator to determine whether a difference between a first optical parameter and a reference optical parameter satisfies an optical threshold value; 
instruct the actuator to cause the camera to move from the extended position to the retracted position based on the difference 
1. Patent 10,044,920 B2: a camera module actuation controller to, in response to the 


5. Application: herein the optical parameter includes one or more of a luminosity value, a brightness value, or an intensity value.
6. Patent 10,602,044 B2: wherein the first optical parameter is a first luminosity value and the second optical parameter is a second luminosity value.


6. Application: wherein the camera is a first camera and further including a second camera carried by the housing.
3. Patent 10,044,920 B2: further including a second camera module including a second lens and a second sensor,


7. Application: wherein the second camera is moveable relative to the housing between an extended position and a retracted position, the housing includes a first side and a second side opposite the first side, the at least the portion of the first camera to extend past the first side of the housing when the first camera is in the extended position and at least a portion of the second camera to 
3. Patent 10,044,920 B2: wherein the actuator is to actuate at least one of the first camera module or the second camera module in response to an indication that at least one of the first lens or the second lens is facing the surface.
6. Patent 10,044,920 B2: wherein the second camera module is mounted to move between a third position and a fourth position, the 



8. Application: wherein the optical parameter is a first optical parameter and the controller is to: determine a difference between the first optical parameter and a second optical parameter, the second optical parameter associated with image information output by the second camera; and 
1. Patent 10,044,920 B2: a comparator to determine whether a difference between a first optical parameter detected by the first camera module and a second optical parameter detected by the second camera module satisfies an optical threshold value;
instruct the actuator to cause the first camera to move based on the difference between the first optical parameter and the second optical parameter.
1. Patent 10,044,920 B2: in response to the optical threshold value being satisfied, initiate an actuator to protect the first lens by actuating the first camera module from the first position to the second position.


9. Application: further including a display.
7. Patent 10,044,920 B2: a mobile device


10. Application: further including an audio sensor.
7. Patent 10,044,920 B2: a mobile device


11. Application: further including a power source to power the camera.
7. Patent 10,044,920 B2: a mobile device


Claims 12-19 and 20-24 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,044,920 B2 and claims 1-20 of U.S. Patent No. 10,602,044 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-3, 5, 9, 11-13, 16-19, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Chambers et al. (U.S. Patent Number 8,010,154 B2) in view of Applicant disclosed prior art Mashima et al. (U.S. Patent Publication Number 2006/0285837 A1).  
Regarding claims 2, 12 and 20, Chambers discloses an electronic device (Fig 1-mobile phone 100), comprising: 
a housing (Fig 1 – main body 110); 
a camera (Fig 1 – camera module 200) carried by the housing, the camera including a sensor and a lens (Fig 1 – lens 122), the camera to move between an extended position and a retracted position relative to the housing, at least a portion of the camera external to the housing when the camera is in the extended position, the at least the portion of the camera internal to the housing when the camera is in the retracted position (Fig 2a shows the lens in the extended and retracted position.  The retracted position (shown in dotted lines) is inside the camera main body); 
an actuator to cause the camera to move from the extended position to the retracted position (Col 4, lines 10-16; “causing a camera module to move from a retracted position (second position) to an exposed position (first position) with respect to the main body of the mobile communication device"); and 
Chambers discloses about retractable camera module. However, Chambers fails to clearly disclose a controller to instruct the actuator to move the camera based an optical parameter associated with an output of the sensor.
Instead, in a similar endeavor, Mashima discloses a controller to instruct the actuator (Fig 2 – first actuator 91A and second actuator 91B) to move the camera (Fig 2 – drivable element 90) based an optical parameter associated with an output of the sensor (Fig 2 and in ¶0051 Mashima teaches the working of the sensor controller 941 that obtains signals by photoelectrically converting light received by the light receiving elements; the flow chart teaches the flow of the sensor controlling section 941, judging section 942 and the flowchart of Fig 5 and explained in ¶0061 - ¶0066 shows the operation of the posture controller).
Chambers and Mashima are combinable because both are about camera devices in that allow retraction and extension of the camera module. 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to use an actuator to extend and retract camera module as taught by Mashima in the imaging apparatus disclosed by Chambers.    
The suggestion/motivation for doing so would have been to “return the drivable element to the original position more efficiently and more quickly” as disclosed by Mashima in ¶0189. 
Therefore, it would have been obvious to combine Chambers and Mashima to obtain the invention as specified in claim 1.

Regarding claim 3, Chambers in view of Mashima discloses wherein the at least the portion of the camera is internal to the housing when the camera is in the retracted position (Fig 2A and 3 – the dotted lines disclose this feature).

Regarding claims 5, 13 and 21, Chambers in view of Mashima discloses wherein the optical parameter includes one or more of a luminosity value, a brightness value, or an intensity value (Mashima: In ¶0051, Mashima teaches the used of the position detecting sensors to obtain signals from the light receiving elements and using this information to determine the position).

Regarding claim 9, 19 and 24, Chambers in view of Mashima discloses further including a display (Chambers: Fig 2 – display 112).

Regarding claim 11, Chambers in view of Mashima discloses further including a power source to power the camera (Chambers: Fig 1 – mobile communication device will have a power source).

Regarding claim 16, Chambers in view of Mashima discloses further including an orientation sensor (Mashima: Fig 1 –position detecting sensor 93A, 93B), the controller to instruct the actuator to move the camera in response to an output of the orientation sensor (Mashima: In ¶0050 Mashima teaches that the posture controller 94 controls the posture of the drivable element by driving the first and second actuators 91A, 91B based on the position detection results of the position detection sensors 93A, 93B).

Regarding claim 17, Chambers in view of Mashima discloses wherein the controller is to determine a direction in which the lens faces based on the output of the orientation sensor (Mashima: In ¶0090 Mashima teaches that the position controller 5 performs to return the posture of the barrel 2 as a drivable element to the original position by causing the first and second actuators 91A and 91B to operate based on the position detection result).

Regarding claim 18, Chambers in view of Mashima discloses where the lens is proximate to an edge of the exterior surface of the housing (Chambers: discloses this in Fig 2A and 2B).

Regarding claim 22, Chambers in view of Mashima discloses where the moving means includes a voice coil, a spring or a linear actuator (Chambers: Fig 3 discloses an optional spring 310 by which the camera module 200 can be automatically ejected and brought into an exposed position).

Claims 6, 10, 14-15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Chambers et al. (U.S. Patent Number 8,010,154 B2) in view of Applicant disclosed prior art Mashima et al. (U.S. Patent Publication Number 2006/0285837 A1) as applied to Claim 1 above and further in view of Applicant disclosed prior art Kim et al. (U.S. Patent Number 8,922,625 B2).  

Regarding claim 6, Chambers in view of Mashima fails to clearly disclose wherein the camera is a first camera and further including a second camera carried by the housing. 
Instead, in a similar endeavor, Kim discloses wherein the camera is a first camera and further including a second camera carried by the housing (Fig 5b – first camera 121 and second camera 121’; In Col 15, lines 3-5, Kim discloses about the second camera being disposed on the backside of the body – which clearly shows that this camera is facing in a direction opposite to the first).
Chambers, Mashima and Kim are combinable because both are about camera devices in that allow retraction and extension of the camera module. 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to use an actuator to extend and retract camera module as taught by Mashima and include a second camera in the housing as taught by Kim in the imaging apparatus disclosed by Chambers.    
The suggestion/motivation for doing so would have been to “return the drivable element to the original position more efficiently and more quickly” as disclosed by Mashima in ¶0189 and to be able to photograph a 3D image or a stereoscopy image as disclosed by Kim in Col 1, lines 15-20. 
Therefore, it would have been obvious to combine Chambers, Mashima and Kim to obtain the invention as specified in claim 6.

Regarding claim 10, Chambers in view of Mashima and Kim discloses further including an audio sensor (Kim: Col 8, lines 45-65; audio output module 152 – which functions in various modes).

Regarding claim 14, Chambers in view of Mashima and Kim discloses wherein the camera is a first camera and further including a second camera, the second parameter value associated with the second camera (Kim: Fig 5b – first camera 121 and second camera 121’; In Col 15, lines 3-5, Kim discloses about the second camera being disposed on the backside of the body).

Regarding claim 15, Chambers in view of Mashima and Kim discloses wherein the camera is a first camera and a second camera face in opposing direction (Kim: Fig 5b – first camera 121 and second camera 121’; In Col 15, lines 3-5, Kim discloses about the second camera being disposed on the backside of the body which is opposite side).

Regarding claim 23, Chambers in view of Mashima and Kim discloses wherein the causing means is to detect a presence of an object proximate to the capturing means based on the optical parameter (Kim: Fig 1- proximity sensor 141 (not shown in the figure) is taught in Col 8, lines 10-50).



Allowable Subject Matter
Claim 4, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PADMA HALIYUR/Primary Examiner, Art Unit 2698